 In theMatter ofAUTOMATICINSTRUMENTCOMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS,LODGE 475,A. F. L.Case No. 7-R-1935.-Decided April 17, 1945Messrs. Stephen F. Dunnand H.E. Atchison,both of Grand Rapids,Mich., for the Company.Mr. Carl Cederquist,of Detroit, Mich., andMessrs. E. L. MerckerandHomer J. Provonche,of Grand Rapids, Mich., for the A. F. L.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,Lodge 475, A. F. L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Automatic Instrument Company, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Sylvester J. Pheney, TrialExaminer.Said hearing was held at Grand Rapids, Michigan, onMarch 1, 1945.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.' The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYAutomatic Instrument Company is a Michigan corporation. Itsprincipal plant, located at Grand Rapids, Michigan, is involved inthis proceeding.The Company at its Grand Rapids plant is engagedin the manufacture of aviation instruments, precision aircraft con-61 N. L. R. B, No. 84.591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrols and parts, precision locks, automatic relays and variable air con-densers; approximately 100 percent of such products is utilized in thewar effort.The value of raw materials purchased per month averages$15,000 to $20,000, approximately 60 percent of which is purchasedand shipped to the Company's Grand Rapids plant from points out-side the State of Michigan.The value of finished products manu-factured per month averages $75,000 to $80,000, approximately 75 per-cent of which is shipped to points outside the State of Michigan.The Company admits that its operations affect commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 475, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees at the GrandRapids plant until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all toolroom employees at the Grand Rap-ids plant, including the assistant foreman, but excluding office, clericaland supervisory employees, constitute an appropriate unit.The Com-pany does not oppose the classification of employees proposed by theUnion, its position being confined to the contention that the assistantforeman should not be included in the unit requested by the Union.2There are approximately 155 employees at the Company's plant.The toolroom of the plant utilizes 7 employees,3 including the foreman.1The Field Examiner reported that the Union submitted 6 application for membershipcards bearing apparently genuine signatures of persons appearing on the Company's payroll of January 7, 1945There are approximately 6 employees in the appropriate unit.2The record indicates that the Company is taking this position merely to be consistentwith its contention in respect to assistant foremen in another case presently before theBoard3A part-time employee, whose eligibility is determinedinfra,is included herein. AUTOMATIC INSTRUMENT COMPANY593We find, in substantial agreement with the parties, that the foremanis a supervisory employee and is thereby excluded from the unit. Theassistant foreman, who is the son of the foreman,4 has more experienceand length of service and receives a higher hourly rate of pay thanother toolroom employees.Complaints from othertoolroom em-ployees referred to the assistant foreman are submitted by him to theforeman for ultimate disposition.Although the assistant foreman"lays out" a small quantity of work, assists other employees, and re-places the foreman for approximately 2 hours per week in the latter'sabsence, the, said assistant foreman does not have the authority effec-tively to recommend a change in the status of employees who work sideby side with him .5We find that the assistant foreman does not have the indicia of asupervisory employee, and we, therefore, include said assistant fore-man in the unit found appropriate hereinafter.6We hereby find thatall toolroom employees, including the assistant foreman, but excludingoffice and clerical employees, the foreman, and all or any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION Or REPRESENTATIVESWe'shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.We find, in substantial agreement with the Company and the Union,that Frank Vandervoord, Jr., is a regular part-time employee andeligible to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations4 The Company's contention that the assistant foreman should be excluded from theunit is predicated upon his alleged supervisory authority,and not upon his relationshipto the foreman.Such relationship does not alter our conclusionthat theindividual hereinvolved is properly included in the bargaining unit.5A company witness testified that an employee was discharged upon the recommenda-tion of the assistant foremanBut the record further reveals that said employee wasdischarged"eventually"and only after he had been subjected to "the foreman's obser-vation."41SeeMatter of Goodman Manufacturing Company,58 N L. it. B. 105. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Automatic In-strument Company, Grand Rapids, Michigan, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among the employees in the unit found appropriate in Sec-tion IV, and eligible in Section V, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International As-sociation of Machinists, Lodge 475, affiliated with the A. F. L., forthe purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.